DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-16 are allowed. 
Independent claims 1, and 13 respectively recites the limitations: 
cl) characterizing the a shape of the living specimen by implementing an
algorithm at least computing within the segmented image one or more of the following: 
a centroid of the living specimen, 
an orientation of the living specimen within the segmented image with regard to a reference point, or  
a specific body part of the living specimen by locating anatomical 20 reference points of the living specimen within the segmented image, 
a result of said shape characterization providing a shape analysis map; and
c2) characterizing a depth of the living specimen by implementing an algorithm at least computing within the distance measurements contained in the segmented image  a specific body part of the living specimen by locating anatomical reference points of the living specimen within the distance measurements, a result of the depth characterization providing at least one depth profile analysis map; and
c3) comparing the shape analysis map and the depth profile analysis map, wherein: if a result of said comparison is comprised inside a given range the method further comprises determining parameters of the living specimen including posture
parameters, location or correction of said anatomical reference points, and/or body size parameters and/or representing a body map of the living specimen;

if the result of said comparison is comprised outside said given range, the method further comprises repeating steps a) to c) obtaining a new depth profile analysis map and a new shape analysis map


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667